DETAILED ACTION
This action is in response to the RCE dated 14 July 2021 which incorporates the claim amendment dated 22 June 2021.  Claims 1, 16 and 17 are amended.  Claims 18 and 19 have been added.  No claims have been cancelled.  Claims 1-19 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Joo et al. (US 2014/0201675 A1), Lam et al. (US 2009/0006398 A1), Deutsch et al. (US 2009/0199122 A1) and Krishnamurthy (US 2014/0208350 A1).

Joo teaches suggesting application icons or content items and the reason why the content was suggested.

Lam teaches requesting recommended items where the recommended items explain why each item was recommended.

Deutsch teaches a split icon that can launch an application or provide suggested content from within the application dependent on where the input is received on the icon.

Krishnamurthy teaches actively updating why the content being displayed was recommended to the user.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: receiving data specifying an entity for which entity data describing the entity is to be displayed on a user device associated with a particular user; selecting, by an action selection model, from a plurality of actions that the user device may take when the entity data is displayed on the user device and wherein each action is different from each other action, one or more recommended actions, the selection by the action selection model based on decision data that is processed by the model; providing, for display on the user device with the data describing the entity, and for each recommended action, an interaction element that describes the recommended action and that has at least two interaction modes, including: a first interaction mode comprising using a first type of user input to select the interaction element, and that when used to select the interaction element causes the user device to perform the recommended action described by the interaction element; and a second interaction mode comprising using a second type of user input to select the interaction element, wherein the second interaction mode is different from the first interaction mode, the second type of user input is different from the first type of user input, and when the second interaction mode is used to select the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174